Exhibit 1
 
EXECUTION VERSION


AMENDMENT
TO
SECURITIES PURCHASE AGREEMENT


           This AMENDMENT TO SECURITIES PURCHASE AGREEMENT, dated as of June 8,
2009 (this "Amendment"), is entered into by and among (i) Neah Power Systems,
Inc., a Nevada corporation (the “Company”), (ii) Agile Opportunity Fund, LLC, a
Delaware limited liability company (“Agile”), and (iii) Capitoline Advisors
Inc., a New York corporation (“Capitoline”; together with Agile, the
“Investors”, each an “Investor”).  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the SPA (as defined below).


WITNESSETH:


WHEREAS, the Company and the Investors entered into a Securities Purchase
Agreement, dated as February 12, 2009 (the “SPA”), pursuant to which, among
other things, Agile has prior to the date hereof purchased from the Company
Original Issue Discount Secured Promissory Notes in the aggregate face amount of
$525,000 (the “Original Notes”) purchasing the maximum amount of Notes
contemplated to be purchased by Agile under the SPA; and


WHEREAS, in connection with the SPA, the Company executed a Security Agreement
in favor of the Investors (the “Security Agreement”) granting the Investors a
first priority security interest in the Collateral (as defined therein) to
secure the Obligations (as defined therein); and


WHEREAS, in connection with the Security Agreement, the Company executed a
Patent Security Agreement in favor of the Investors (the “Patent Security
Agreement”) granting the Investors a continuing security interest in the Patent
Collateral (as defined therein); and


WHEREAS, the SPA contemplated that at the Additional Closing, among other
things, Capitoline would purchase up to a face amount of $525,000 of Additional
Notes, which Additional Closing which was to have occurred not later than
February 27, 2009; and


WHEREAS, Capitoline desires to transfer to Agile, and Agile agrees to accept
from Capitoline, the right to purchase a face amount of $110,000 of Additional
Notes that were to have been purchased by Capitoline, and the Company agrees
thereto; and


WHEREAS, the Company and the Investors agree to proceed with an Additional
Closing notwithstanding the current date.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties
covenant and agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1. Transfer of Right to Purchase and Issuance of Additional Note.
 
(a)           Capitoline hereby transfers to Agile, and Agile agrees to accept
from Capitoline, the right to purchase a face amount of $110,000 of Additional
Notes that were to have been purchased by Capitoline under the SPA, together
with all rights in connection therewith under the SPA and under all documents
executed in connection with the SPA (the “Original Transaction Documents”), and
the Company agrees thereto.
 
(b)           Further to the foregoing, subject to the terms and conditions of
this Amendment and in reliance on the representations and warranties set forth
or referred to herein, at the Closing (as hereinafter defined), the Company
shall sell to Agile and Agile shall purchase from the Company an Additional Note
(the “New Additional Note”) in the face amount of $110,000 for a purchase price
of $100,000 (the “Purchase Price”).


(c)           The closing of the purchase, sale and issuance of the New
Additional Note shall take place at the offices of Westerman Ball Ederer Miller
& Sharfstein, LLP (“WBEMS”), 170 Old Country Road, Fourth Floor, Mineola, New
York 11501, or at such other location as agreed to between the parties,
simultaneous with the execution hereof (the "Closing").  At the Closing:


(i) the Company shall deliver to Agile the duly executed New Additional Note and
all other securities that may deliverable in connection therewith as
contemplated by the Original Transaction Documents (collectively, the
“Securities”) against delivery by Agile to the Company of the Purchase Price
therefor (less all fees and expenses provided for hereafter) by wire transfer of
the amount thereof to the Company’s account or by such other method agreed to
between the parties; and


(ii) the Company shall pay all fees due to third party agents and expenses
incurred by Agile and/or Agile Investments, LLC in connection with the
transactions hereunder, including, without limitation, (x) the legal fees and
expenses of WBEMS incurred in connection with the preparation of this Amendment
and the consummation of the transactions contemplated hereby, which legal fees
are agreed to be $1,500.00, and (y) $5,500.00 payable to Agile Investments, LLC
for due diligence, structuring and monitoring fees.
 
2.           Confirmation Regarding Security Agreement and Patent Security
Agreement.
 
(a)           For the purpose of clarification, the parties confirm that the
definition of the term “Obligations” under the Security Agreement is deemed to
include collectively all obligations of the Company to the Investors Party under
all of the Notes, including, without limitation, the New Additional Note and all
Additional Notes issued from time to time under the SPA, whether now existing or
hereafter arising and whether for principal, interest, costs, fees or otherwise
(collectively, the “Obligations”), and the continuing security interest granted
under Patent Security Agreement shall likewise extend to all such Notes, and the
reference in Section 20 of the Security Agreement includes and extends to all
Notes, including, without limitation, the New Additional Note.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Agile that the representations and warranties made by
the Company to Agile in the SPA are true and correct as of the date hereof as if
made on and as of the date hereof and with respect to this Amendment and the New
Additional Note, except that representations with respect to the capitalization
of the Company are subject to the issuance of securities pursuant to the
Original Transaction Documents.

 
4.           Representations and Warranties of Agile.  Agile hereby represents
and warrants to the Company that:
 
4.1           Accredited Investor.  Agile is (i) an “accredited investor” as
that term is defined in Rule 501 of the General Rules and Regulations under the
Securities Act, (ii) experienced in making investments of the kind described in
this Amendment and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its Affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Amendment, and the related
documents, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.
 
4.2           Restricted Securities.  Agile understands that the Securities
(unless specifically delivered as “freely tradable”) are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Agile must hold them indefinitely unless they are registered with
the Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
 
5.           Original Transaction Documents in Effect.  Except as specifically
amended hereby, all of the terms and provisions of the Original Transaction
Documenters shall remain and continue in full force and effect.
 
6.           Miscellaneous
 
6.1           Successors and Assigns.  The terms and conditions of this
Amendment shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Amendment,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Amendment, except as may
be expressly provided herein.
 


6.2           Governing Law.  This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.  Each of the
parties hereto submits to the personal jurisdiction of and each agrees that all
proceedings relating hereto shall be brought in federal or state courts located
within Nassau or Suffolk Counties in the State of New York.
 
 
3

--------------------------------------------------------------------------------

 
 
6.3           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
 [Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, each of the undersigned has caused this Amendment
to Securities Purchase Agreement to be executed by their respective duly
authorized officer as of the date first above written.



  NEAH POWER SYSTEMS, INC.          
 
By:
/s/ Chris D’Couto       Name:  Chris D’Couto       Title:    CEO            
Address:     22122 20th Avenue SE, Suite 142     Bothell, WA 98021              
      AGILE OPPORTUNITY FUND, LLC     By: AGILE INVESTMENTS, LLC, Managing
Member             By: /s/ David I. Propis       Name: David I. Propis      
Title:  Managing Member             Address:     1175 Walt Whitman Road, Suite
100A     Melville, NY 11747                     CAPITOLINE ADVISORS INC.        
    By: /s/ Robert Roever       Name:       Title:             Address:     570
Lexington Ave., 22nd Floor     New York, NY 10022  

 
 
5

--------------------------------------------------------------------------------

 
